              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 1 of 20




 Evan J. Smith
 BRODSKY SMITH
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK


 HUGH KREMER,                                          Case No.:

                           Plaintiff,                  COMPLAINT FOR:

                 vs.                                   (1) Violation of § 14(a) of the Securities
                                                       Exchange Act of 1934
 GP STRATEGIES CORPORATION, SCOTT                      (2) Violation of § 20(a) of the Securities
 N. GREENBERG, ADAM H. STEDHAM,                        Exchange Act of 1934
 SAMUEL D. ROBINSON, TAMAR
 ELKELES, MARSHALL S. GELLER,
 STEVEN E. KOONIN, JACQUES                             DEMAND FOR JURY TRIAL
 MANARDO, and RICHARD C. PFENNIGER,
 JR.,

                           Defendants.

       Plaintiff, Hugh Kremer (“Plaintiff”), by and through his attorneys, files this action against the

defendants, and alleges upon information and belief, except for those allegations that pertain to him,

which are alleged upon personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder action against GP Strategies Corporation         (“GP

Strategies” or the “Company”), the Company’s Board of Directors (the “Board” or the “Individual

Defendants,”), and collectively with GP Strategies, the “Defendants”), for violations of Sections 14(a)

and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”) as a result of the Individual

                                                 -1-

                                            COMPLAINT
               Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 2 of 20




Defendants’ efforts to sell the Company to Learning Technologies Group plc (“Parent”), through

Gravity Merger Sub, Inc. (“Merger Sub,” and collectively with Parent, “Learning Technologies

Group”) as a result of an unfair process and to enjoin an upcoming stockholder vote on a proposed all

cash transaction acquiring all of the Company’s remaining outstanding shares, valued at approximately

$394 million (the “Proposed Transaction”).

       2.       The terms of the Proposed Transaction were memorialized in a July 15, 2021 filing

with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger Agreement,

Parent, a company which is controlled by Learning Technologies Group Capital, will acquire all of

the remaining outstanding shares of GP Strategies’ common stock at a price of $20.85 per share in

cash. As a result, GP Strategies will become an indirect wholly-owned subsidiary of Learning

Technologies Group.

       3.       Thereafter, on August 11, 2021, GP Strategies filed a Preliminary Proxy Statement on

Schedule PREM14A (the “Preliminary Proxy Statement”) with the SEC in support of the Proposed

Transaction.

       4.       The Proposed Transaction is unfair for a number of reasons.         Significantly, the

Preliminary Proxy Statement describes an insufficient process in which the Board failed to conduct a

proper market check for potentially interested third parties, despite engaging in a sales process that

dragged on for multiple years.

       5.       Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Company significant and immediate benefits.

For instance, pursuant to the terms of the Merger Agreement, upon the consummation of the Proposed




                                                -2-

                                           COMPLAINT
               Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 3 of 20




Transaction, Company Board Members and executive officers will be able to exchange all Company

equity awards for the merger consideration.

       6.       In violation of the Exchange Act, Defendants caused to be filed the materially deficient

Preliminary Proxy Statement on August 11, 2021 with the SEC in an effort to solicit Plaintiff to vote

his GP Strategies shares in favor of the Proposed Transaction. The Preliminary Proxy Statement is

materially deficient, deprives Plaintiff of the information necessary to make an intelligent, informed

and rational decision of whether to vote in favor of the Proposed Transaction. As detailed below, the

Preliminary Proxy Statement omits and/or misrepresents material information concerning, among

other things: (a) the sales process and in particular certain conflicts of interest for management; (b) the

financial projections for GP Strategies, provided by GP Strategies to the Company’s financial advisor

Jefferies LLC (“Jefferies”); and (c) the data and inputs underlying the financial valuation analyses, if

any, that purport to support the fairness opinions created by Jefferies and provided to the Board

       7.       Accordingly, this action seeks to enjoin the Proposed Transaction.

       8.       Absent judicial intervention, the Proposed Transaction will be consummated, resulting

in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction.

                                                PARTIES

       9.       Plaintiff is a citizen of Indiana and, at all times relevant hereto, has been a GP Strategies

stockholder.

       10.      Defendant GP Strategies is a global workforce transformation provider of

organizational and technical performance solutions. GP Strategies is incorporated in Delaware and

has its principal place of business at 70 Corporate Center, 11000 Broken Land Parkway, Suite 300,




                                                    -3-

                                              COMPLAINT
               Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 4 of 20




Columbia, MD 21044. Shares of GP Strategies common stock are traded on the NYSE under the

symbol “GPX.”

         11.      Defendant Scott N. Greenberg ("Greenberg") has been a Director of the Company at

all relevant times. In addition, Greenberg serves as the Company’s Chairman of the Company Board.

         12.      Defendant Adam H. Stedham (“Stedham") has been a director of the Company at

all relevant times. In addition, Stedham serves as the Chief Executive Officer (“CEO”) and President.

         13.      Defendant Samuel D. Robinson ("Robinson") has been a director of the Company at

all relevant times. In addition, Robinson serves as the Company’s Lead Independent Director.

         14.      Defendant Tamar Elkeles (“Elkeles”) has been a director of the Company at all relevant

times.

         15.      Defendant Marshall S. Geller (“Geller”) has been a director of the Company at all

relevant times.

         16.      Defendant Steven E. Koonin (“Koonin”) has been a director of the Company at all

relevant times.

         17.      Defendant Jacques Manardo (“Manardo”) has been a director of the Company at all

relevant times.

         18.      Defendant Richard C. Pfenniger, Jr. (“Pfenniger”) has been a director of the Company

at all relevant times.

         19.      The defendants identified in paragraphs 6 through 13 are collectively referred to herein

as the “Director Defendants” or the “Individual Defendants.”

         20.      Non-Defendant Learning Technologies Group is a leader in the high-growth workplace

learning and talent industry. Learning Technologies Group is a public limited company incorporated

in England and Wales and has its headquarters in London, United Kingdom.

                                                    -4-

                                              COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 5 of 20




       21.     Non-Defendant Merger Sub is a wholly owned subsidiary of Learning Technologies

Group created to effectuate the Proposed Transaction.

                                  JURISDICTION AND VENUE

       22.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations

of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive one to confer

jurisdiction on a court of the United States, which it would not otherwise have.

       23.     Personal jurisdiction exists over each defendant either because the defendant conducts

business in or maintains operations in this District, or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to render

the exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this District;

for example, the Company’s stock trades on the NYSE which is headquartered in this District.

                                SUBSTANTIVE ALLEGATIONS

Company Background

       25.     GP Strategies provides performance improvement and learning solutions worldwide.

The Company offers workforce transformation services, including organizational performance

solutions comprising managed learning services, digital learning strategies and content development,

business consulting, and leadership development solutions; and technical performance solutions

consisting of technical training and consulting services, enterprise technology adoption, and human

capital management implementation services. Its workforce transformation services also include

                                                 -5-

                                            COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 6 of 20




comprise automotive performance solutions, which consists of workforce development services; sales

enablement solutions, including custom product sales training; and other customer loyalty and

marketing related services. The Company serves multinational automotive manufacturers, financial

services companies, technology services companies, aerospace services companies, and governmental

agencies. GP Strategies was founded in 1959 and is headquartered in Columbia, Maryland.

        26.     The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated impressive financial results. For example, in the

May 6, 2021 Press Release announcing its 2021 Q1 financial results, the Company highlighted Net

income of $1.7 million compared to a net loss of $1.3 million for the first quarter of 2020, Gross profit

of $21.4 million, or 18.7% on revenue of $114.6 million, and Earnings per share of $0.09 f compared

to a net loss per share of $(0.08) for the first quarter of 2020.

        27.     Defendant CEO Stedham commented on the results in the Press Release, “‘The first

quarter reflects the benefits of our solid execution, through what was a challenging time for many parts

of the economy, and we begin 2021 from a position of strength with the ability to capitalize on the

opportunities ahead. Our gross margin percentage, for the first quarter of 2021, is the strongest for the

company in the last ten years for a first quarter. We believe that the learning industry has

macroeconomic tailwinds that will propel our growth. We end the first quarter with improving market

conditions, a focused strategy, no debt, significant availability under our credit facility and a higher

margin profile.’”

        28.     Despite this successful year and positive outlook, the Individual Defendants have

caused GP Strategies to enter into the Proposed Transaction for insufficient consideration.




                                                   -6-

                                              COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 7 of 20




The Flawed Sales Process

       29.     As detailed in the Preliminary Proxy Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

by any means possible no matter the price.

       30.     Notably, the Preliminary Proxy Statement indicates that no market check for potentially

interested parties was conducted by the Board or anyone on its behalf throughout the sales process. In

fact, it seems that besides Learning Technologies Group, the Company only briefly engaged with one

other potentially interested third party, who contacted the Company of their own accord.

       31.     This lack of a market check is further exacerbated by the fact that the sales process here

was unusually long, lasting for approximately two years, and seeing the Company continually extend

an exclusivity agreement it had with Learning Technologies Group despite the increasingly long

timeframe of the process.

       32.     Additionally, while the Preliminary Proxy Statement indicates that the Executive

Committee was empowered to serve as a transaction committee for the purposes of the sales process,

it fails to specifically indicate what powers the committee held in that regard and if the members on

such committee were independent, disinterested directors.

       33.     In addition, the Preliminary Proxy Statement is silent as to the nature of the

confidentiality agreement entered into between the Company and Learning Technologies Group,

whether this agreement differed from any other agreement with potentially interested third parties not

specifically mentioned by the Preliminary Proxy Statement, and if so in what way and if the terms of

any such agreements included “don’t-ask, don’t-waive” provisions or standstill provisions, and if so,

the specific conditions, if any, under which such provisions would fall away.

                                                  -7-

                                             COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 8 of 20




       34.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       35.     On July 15, 2021, GP Strategies issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:

       Columbia, MD., – July 15, 2021 – GP Strategies Corporation (NYSE: GPX), a global
       workforce transformation solutions provider, today announced it has entered into a
       definitive agreement to be acquired by Learning Technologies Group (AIM: LTG.L),
       a provider of services and technologies for digital learning and talent management, for
       $20.85 per GP Strategies share in cash, in a transaction valued at approximately $394
       million. This transaction represents a premium of 40% over the volume weighted
       average closing price of GP Strategies shares over the past 180 days, 30% over the
       volume weighted average closing price over the past 60 days and 32% over the closing
       price on July 14, 2021, the last trading day prior to this announcement. GP Strategies’
       Board of Directors has unanimously approved the transaction.

       Together, Learning Technologies Group and GP Strategies will create one of the
       world’s largest workforce transformation companies providing solutions to help
       organizations and their employees operate more effectively by delivering innovative
       and superior training, consulting, and business improvement services that are
       customized to meet its clients’ needs. This transaction will also provide GP Strategies
       access to a larger client base, broader product and services offerings, and a larger
       global footprint, unlocking substantial value and growth opportunities driven by
       greater scale, diversity and balance across all products, services, and geographies.

       “This transaction represents a tremendous opportunity for our customers and our
       talented employees to work with the global leader in workplace talent and learning,
       while providing our shareholders with a meaningful premium to our existing stock
       price,” said Adam Stedham, Chief Executive Officer at GP Strategies. “This
       combination not only accelerates our growth strategy, but it will also bolster GP
       Strategies’ best-in-class platform with complementary products and specialist services
       to drive successful and meaningful workforce transformation for our clients. Together,
       we will offer a customized, holistic tool kit to organizations at the forefront of
       workplace innovation all around the globe.”

       Mr. Stedham continued, “This agreement with Learning Technologies Group is a true
       testament to the many strengths of our organization, including our reputation in the
       industry, technical expertise and highly qualified workforce. This combination will
       position both companies for immediate success and long-term growth while providing
       GP Strategies shareholders with immediate and certain premium value.”

                                                 -8-

                                            COMPLAINT
               Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 9 of 20




       “LTG has long admired GP Strategies and has been in regular contact with their
       management about a possible combination over the past few years,” said Jonathan
       Satchell, Chief Executive of Learning Technologies Group. “I look forward to
       welcoming GP’s teams and people, who are joining an exciting journey as we benefit
       from consolidation of the growing corporate learning and talent management
       industry.”

       The transaction is expected to be completed during the fourth quarter of 2021, subject
       to GP Strategies shareholder approval, regulatory clearances, and other customary
       closing conditions. Upon closing of the transaction, GP Strategies will become a
       division of Learning Technologies Group and its shares will no longer be listed on the
       NYSE. The Company expects to continue to go to market with the GP Strategies brand
       and portfolio of offerings.

       Sagard Capital Partners Management, GP Strategies’ largest shareholder, supports the
       transaction and has entered into a voting and support agreement to vote its shares in
       favor of the transaction, subject to customary terms and conditions.

Potential Conflicts of Interest

       36.       The breakdown of the benefits of the deal indicate that GP Strategies insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such as

Plaintiff. The Board and the Company’s executive officers are conflicted because they will have

secured unique benefits for themselves from the Proposed Transaction not available to Plaintiff as a

public stockholder of GP Strategies.

       37.       Notably, Company insiders, currently own large, illiquid portions of Company stock
that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction. However, while the Preliminary Proxy Statement provides the following information, it

fails to disclose an accounting of how much merger consideration will be afforded to Company

insiders as a consequence of the consummation of the Proposed Transaction and the cashing out of

these amounts.
                                                                        Shares
                                                                      beneficially    Percentage
        Name of Beneficial Owner                                        owned          owned(1)
        Directors and Executive Officers:
        Scott N. Greenberg                                               304,299(2)          1.7%
        Adam H. Stedham                                                  222,229(2)          1.3%
        Tamar Elkeles                                                     13,040               *

                                                  -9-

                                             COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 10 of 20




        Marshall S. Geller                                                                 166,483              0.9%
        Steven E. Koonin                                                                    21,214                *
        Jaxques Manardo                                                                     13,539                *
        Richard C. Pfenniger, Jr.                                                           55,753                *
        Samuel D. Robinson                                                               3,660,855(3)          20.9%
        Russell L. Becker                                                                   85,554(2)             *
        Michael R. Dugan                                                                    83,496(2)             *
        Donald R. Duquette                                                                 107,671(2)             *
        William J. Maggio                                                                   59,090(2)             *
        Directors and Executive Officers as a Group (14 persons)                         4,914,440(4)          28.0%
        5% or greater stockholders:
        Sagard Capital Partners, L.P.(5)                                                 3,639,367             20.7%


       38.      Moreover, upon the consummation of the Proposed Transaction, the Preliminary Proxy

Statement indicates that each outstanding Company restricted share unit, performance share unit, or

other equity award will be canceled and converted into the right to receive certain consideration, not

shared by Plaintiff, according to the merger agreement, as follows:


                     Number of Shares
                      of GP Strategies                              Cash Consideration
                      Common Stock                                  Payable in Respect
                      Underlying GP                                  of GP Strategies
                     Strategies RSUs(1)                                  RSUs(2)
                            (#)                                            ($)
             Executive Officers
             Adam H. Stedham                           79,863                                           1,665,144
             Michael R. Dugan                          15,767                                             328,742
             Donald R. Duquette                        15,767                                             328,742
             Russell L. Becker                         16,556                                             345,193
             William J. Maggio                          9,435                                             196,720
             James L. Galante                           8,719                                             181,791
             Klaus Woeste                              20,624                                             430,010
             Directors(3)
             Scott N. Greenberg                        15,192                                            316,753


                                          Number of Shares
                                           of GP Strategies                 Cash Consideration
                                           Common Stock                     Payable in Respect
                                           Underlying GP                     of GP Strategies
                                          Strategies PSUs(1)                     PSUs(2)
                                                 (#)                               ($)
             Executive Officers
             Adam H. Stedham                                    168,619                                 3,515,706
             Michael R. Dugan                                    80,096                                 1,670,002
             Donald R. Duquette                                  65,096                                 1,357,252
             Russell L. Becker                                   77,059                                 1,606,680
             William J. Maggio                                   54,087                                 1,127,714
             James L. Galante                                    33,836                                   705,481
             Klaus Woeste                                        51,302                                 1,069,647


                                                           - 10 -

                                                     COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 11 of 20




        39.    In addition, certain employment agreements with certain GP Strategies executives,

entitle such executives to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Plaintiff and will be paid out

as follows:


                                    Golden Parachute Compensation

                                                                                  Perquisites/
                                                          Cash(1)     Equity(2)    Benefits(3)     Total
    Name                                                   ($)          ($)           ($)           ($)
    Adam H. Stedham                                      714,000     5,180,850     59,814        5,954,664
    Scott N. Greenberg                                   980,000      316,753      47,565        1,344,318
    Michael R. Dugan                                     148,750     1,998,744     12,348        2,159,842
    Donald R. Duquette                                   297,500     1,685,994     40,296        2,023,790
    Russell L. Becker                                    148,750     1,951,873     15,486        2,116,109
    William J. Maggio                                    120,000     1,324,434     20,160        1,464,594


        40.    The Preliminary Proxy Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must be

disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board, as

that information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

        41.    Thus, while the Proposed Transaction is not in the best interests of GP Strategies,

Plaintiff or Company stockholders, it will produce lucrative benefits for the Company’s officers and

director.

The Materially Misleading and/or Incomplete Preliminary Proxy Statement

        42.    On August 11, 2021, the GP Strategies Board caused to be filed with the SEC a

materially misleading and incomplete Preliminary Proxy Statement that, in violation their fiduciary
duties, failed to provide Plaintiff in his capacity as a Company stockholder with material information


                                                - 11 -

                                            COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 12 of 20




and/or provides materially misleading information critical to the total mix of information available to

Plaintiff concerning the financial and procedural fairness of the Proposed Transaction.
       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up to

       the Proposed Transaction

       43.     Specifically, the Preliminary Proxy Statement fails to disclose material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Preliminary Proxy Statement fails to disclose:

               a. The specific reasoning as to why no market check for potentially interested third

                   parties was conducted by the Board or anyone on its behalf throughout the sales

                   process;

               b. The specific powers of the transaction committee;

               c. Whether the members of the transaction committee were independent, disinterested

                   directors;

               d. Whether the confidentiality agreements entered into by the Company with and

                   Learning Technologies Group differed from any other unnamed confidentiality

                   agreement entered into between the Company and potentially interested third

                   parties (if any), and if so, in what way;
               e. All specific conditions under which any standstill provision contained in any

                   entered confidentiality agreement entered into between the Company and

                   potentially interested third parties throughout the sales process, including Learning

                   Technologies Group, would fall away; and

               f. Communications regarding post-transaction employment during the negotiation of

                   the underlying transaction must be disclosed to stockholders. Communications

                   regarding post-transaction employment during the negotiation of the underlying

                   transaction must be disclosed to stockholders. This information is necessary for
                   stockholders to understand potential conflicts of interest of management and the

                                                 - 12 -

                                             COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 13 of 20




                   Board, as that information provides illumination concerning motivations that would

                   prevent fiduciaries from acting solely in the best interests of Plaintiff and Company

                   stockholders.
       Omissions and/or Material Misrepresentations Concerning GP Strategies’ Financial

       Projections

       44.     The Preliminary Proxy Statement fails to provide material information concerning

financial projections for GP Strategies provided by GP Strategies management and relied upon by

Jefferies in its analyses. The Preliminary Proxy Statement discloses management-prepared financial

projections for the Company which are materially misleading.

       45.     Notably the Preliminary Proxy Statement reveals that as part of its analyses, Jefferies

reviewed, “certain information furnished to Jefferies by GP Strategies’ management, including

financial forecasts and analyses, relating to the business, operations and prospects of GP Strategies.”

       46.     Therefore, the Preliminary Proxy Statement should have, but fails to provide, certain

information in the projections that GP Strategies management provided to the Board and Jefferies.

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       47.     With regard to the April 2021 Financial Forecasts the Preliminary Proxy Statement

fails to disclose material line items for the following metrics:

               a. Adjusted EBITDA, including all underlying necessary metrics, assumptions, and

                   adjustments, including specifically: interest, taxes, depreciation and amortization

                   and the specific adjustments made for non-recurring items and non-cash share

                   based compensation.



                                                  - 13 -

                                             COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 14 of 20




       48.     With regard to the July 2021 Financial Forecasts the Preliminary Proxy Statement fails

to disclose material line items for the following metrics:

               a. Adjusted EBITDA, including all underlying necessary metrics, assumptions, and

                   adjustments, including specifically: interest, taxes, depreciation and amortization

                   and the specific adjustments made for non-recurring items and non-cash share

                   based compensation;

               b. EBIT, including all underlying necessary metrics, assumptions, and adjustments,

                   including specifically: interest and taxes;

               c. After-Tax EBIT, including all underlying necessary metrics, assumptions, and

                   adjustments, including specifically: interest, taxes, and cash taxes.

               d. Unlevered Free Cash Flow, including all underlying necessary metrics,

                   assumptions, and adjustments, including specifically: interest, taxes, cash taxes,

                   depreciation and amortization, capital expenditures, and changes in net working

                   capital.

       49.     The Preliminary Proxy Statement also fails to disclose a reconciliation of all non-

GAAP to GAAP metrics utilized in the projections.

       50.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this
information, Plaintiff is not fully informed as to Defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       51.     Without accurate projection data presented in the Preliminary Proxy Statement,

Plaintiff is unable to properly evaluate the Company’s true worth, the accuracy of Jefferies’ financial

analyses, or make an informed decision whether to vote in favor of the Proposed Transaction. As

such, the Board has violated the Exchange Act by failing to include such information in the

Preliminary Proxy Statement.




                                                 - 14 -

                                            COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 15 of 20




        Omissions and/or Material Misrepresentations Concerning the Financial Analyses by Jefferies

        52.     In the Preliminary Proxy Statement, Jefferies describes its fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations or

evaluate the fairness opinions

        53.     With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy Statement

fails to disclose:

                a. The present value of the terminal value of GP Strategies utilized;

                b. The specific inputs and assumptions used to determine the utilized perpetuity

                     growth rate range of 3.0% to 4.0%;

                c. The specific inputs and assumptions used to determine the utilized discount rate

                     range of 11.0% to 11.5%;

                d. GP Strategies’ net debt;

                e. GP Strategies’ net cash; and

                f. The number of fully diluted share of GP Strategies common stock.

        54.     With respect to the Selected Public Companies Analysis, the Preliminary Proxy

Statement fails to disclose:
                a. The specific metrics for each selected company; and

                b. The specific inputs and assumptions used to determine the selected multiple range

                     of 8.5x – 10.5x and 8.0x – 9.5x for the metrics of 2021E Adjusted EBTITDA and

                     2022E Adjusted EBITDA, respectively.

        55.     With respect to the Selected Transactions Analysis, the Preliminary Proxy Statement

fails to disclose:

                a. The specific metrics for each selected transaction;
                b. The specific date on which each selected transaction closed;

                c. The aggregate value of each selected transaction; and
                                               - 15 -

                                              COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 16 of 20




               d. The specific inputs and assumptions used to determine the selected multiple range

                   of 9.5x – 12.0x LTM Adjusted EBITDA.

       56.     With respect to the Equity Research Analysis, the Preliminary Proxy Statement fails to

disclose:

               a. The specific share price targets utilized; and

               b. The specific research analysts that created the share price targets utilized.

       57.     These disclosures are critical for Plaintiff to be able to make an informed decision on

whether to vote in favor of the Proposed Transaction.

       58.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value and

serves his interest as a stockholder. Moreover, without the key financial information and related

disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s determination

that the Proposed Transaction is in his best interests as a public GP Strategies stockholder. As such,

the violated the Exchange Act by failing to include such information in the Preliminary Proxy

Statement.

                                            FIRST COUNT

                          Violations of Section 14(a) of the Exchange Act

                                       (Against All Defendants)
       59.     Plaintiff repeats all previous allegations as if set forth in full herein.

       60.     Defendants have disseminated the Proxy Statement with the intention of soliciting

stockholders, including Plaintiff, to tender their shares in favor of the Proposed Transaction.

       61.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection with

the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities
       exchange or otherwise, in contravention of such rules and regulations as the [SEC]

       may prescribe as necessary or appropriate in the public interest or for the protection
                                               - 16 -

                                              COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 17 of 20




       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

       or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       62.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:
       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or

       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to make

       the statements therein not false or misleading or necessary to correct any statement

       in any earlier communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       63.     The Proxy Statement was prepared in violation of Section 14(a) because it is materially

misleading in numerous respects and omits material facts, including those set forth above. Moreover,

in the exercise of reasonable care, Defendants knew or should have known that the Definitive Proxy

Statement is materially misleading and omits material facts that are necessary to render them non-

misleading.
       64.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       65.     The Individual Defendants were at least negligent in filing a Proxy Statement that was

materially misleading and/or omitted material facts necessary to make the Definitive Proxy Statement

not misleading.

       66.     The misrepresentations and omissions in the Proxy Statement are material to Plaintiff,
and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in favor of the


                                                  - 17 -

                                             COMPLAINT
             Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 18 of 20




Proposed Transaction on the basis of complete information if such misrepresentations and omissions

are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                          SECOND COUNT

                          Violations of Section 20(a) of the Exchange Act

                                 (Against all Individual Defendants)
       67.     Plaintiff repeats all previous allegations as if set forth in full herein.

       68.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and Board

meetings and committees thereof and via reports and other information provided to them in connection

therewith. Because of their possession of such information, the Individual Defendants knew or should

have known that the Proxy Statement was materially misleading to Plaintiff in his capacity as a

Company stockholder.

       69.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy Statement and nevertheless approved, ratified and/or

failed to correct those statements, in violation of federal securities laws. The Individual Defendants

were able to, and did, control the contents of the Proxy Statement. The Individual Defendants were

provided with copies of, reviewed and approved, and/or signed the Proxy Statement before its issuance

and had the ability or opportunity to prevent its issuance or to cause it to be corrected.

       70.     The Individual Defendants also were able to, and did, directly or indirectly, control the

conduct of GP Strategies’ business, the information contained in its filings with the SEC, and its public

statements. Because of their positions and access to material non-public information available to them

                                                   - 18 -

                                              COMPLAINT
              Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 19 of 20




but not the public, the Individual Defendants knew or should have known that the misrepresentations

specified herein had not been properly disclosed to and were being concealed from Plaintiff and

Company, and that the Proxy Statement was misleading. As a result, the Individual Defendants are

responsible for the accuracy of the Proxy Statement and are therefore responsible and liable for the

misrepresentations contained herein.

       71.     The Individual Defendants acted as controlling persons of GP Strategies within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause GP Strategies to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled GP Strategies and all of its

employees. As alleged above, GP Strategies is a primary violator of Section 14 of the Exchange Act

and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the Defendants,

as follows:
       A.     Enjoining the Proposed Transaction;

       B.     In the event Defendants consummate the Proposed Transaction, rescinding it and setting

              it aside or awarding rescissory damages to Plaintiff;

       C.     Directing defendants to account to Plaintiff for damages sustained because of the wrongs

              complained of herein;

       D.     Awarding Plaintiff the costs of this action, including reasonable allowance for Plaintiff’s

              attorneys’ and experts’ fees; and

       E.     Granting such other and further relief as this Court may deem just and proper.




                                                  - 19 -

                                            COMPLAINT
Case 1:21-cv-06985 Document 1 Filed 08/19/21 Page 20 of 20
